Citation Nr: 9926605	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  96-42 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.  


ATTORNEY FOR THE BOARD

L. Jennifer Lane, Counsel


INTRODUCTION

The veteran had active service from June 1975 to June 1995.  

The appeal originated with a rating decision dated in August 
1995 in which the Regional Office (RO) granted service 
connection for bilateral hearing loss and assigned a 
noncompensable evaluation for that disability, effective July 
1, 1995.  The RO also denied service connection for a 
prostate condition, tinnitus, neck pain, sinusitis, scratched 
cornea, right knee disability, otitis media, right ankle 
disability, nevus removal, allergies or seasonal allergic 
rhinitis, high cholesterol count, abnormal heart arrhythmia, 
and positive tuberculosis test.  Additionally, the RO denied 
a 10 percent evaluation based upon multiple noncompensable 
service-connected disabilities.  

The veteran filed a notice of disagreement with the RO's 
decision to not assign compensable ratings for bilateral 
hearing loss and cataracts and to deny service connection for 
tinnitus, neck pain, right ankle disorder, right knee 
disorder, positive tuberculosis test, scratched cornea, 
retinal nevus, prostate disorder and  seasonal allergies.  
The RO issued a statement of the case, addressing the issues 
of entitlement to compensable ratings for bilateral hearing 
loss and cataracts; service connection for a prostate 
condition, tinnitus, neck pain, sinusitis, scratched cornea, 
right knee disability, otitis media, right ankle disability, 
nevus removal, allergies or seasonal allergic rhinitis, high 
cholesterol count, abnormal heart arrhythmia, and positive 
tuberculosis test; and a 10 percent evaluation based upon 
multiple noncompensable service-connected disabilities.  

The veteran submitted a Department of Veterans Affairs (VA) 
Form 9 (Appeal to Board of Veterans' Appeals), in which he 
referred to hearing loss, tinnitus, neck pain, sinusitis, 
scratched cornea, otitis media and nevus removal.  In July 
1999, the RO granted service connection for cervical strain, 
vasomotor rhinitis (claimed as sinusitis and allergies), 
deviated nasal septum, scratched cornea and choroidal nevus 
and assigned noncompensable evaluations for all of those 
disabilities, effective July 1, 1995.  The RO also granted 
service connection for tinnitus and assigned a 10 percent 
evaluation for that disability, effective July 1, 1995.  
Thus, the issue of entitlement to a 10 percent evaluation 
based upon multiple noncompensable service-connected 
disabilities is moot.  The RO also continued to deny 
compensable ratings for bilateral hearing loss and cataracts.  
Additionally, the RO continued to deny service connection for 
a prostate condition, right knee disability, otitis media, 
right ankle disability, high cholesterol count, abnormal 
heart arrhythmia, and positive tuberculosis test.  

In August 1997, the veteran indicated that he disagreed with 
two of the RO's July 1997 findings, the ratings assigned for 
bilateral hearing loss and cervical strain.  Under the 
circumstances, the Board finds that the veteran was 
withdrawing all issues except the issues of entitlement to 
compensable evaluations for bilateral hearing loss and 
cervical strain.  In a March 1998 rating decision, the RO 
granted a 10 percent evaluation for cervical strain, 
effective July 1, 1995.  In April 1998, the veteran related 
that the RO's March 1998 action satisfied his appeal 
regarding the issue of entitlement to a higher evaluation for 
his cervical strain.  Thus, the only issue remaining on 
appeal is the issue of entitlement to a compensable rating 
for bilateral hearing loss.  


FINDINGS OF FACT

1.  All relevant information necessary for an equitable 
disposition of the appeal has been developed.  

2.  The veteran's hearing loss disability is manifested by 
level I hearing loss in the right and left ears.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.2, 4.7, 4.10, Part 4, Diagnostic Code 6100 
(1998); 64 Fed. Reg. 25202 (1999) (to be codified at 38 
C.F.R. 
§§ 4.85-4.87).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the claim for entitlement to a 
compensable evaluation for bilateral hearing loss is well-
grounded and that the VA has complied with the duty to assist 
in developing the facts pertinent to said claim.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992); 38 U.S.C.A. § 5107.  

According to a recent decision of the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court), because 
this appeal ensues from the veteran's disagreement with the 
rating assigned in connection with his original claim, the 
potential for the assignment of separate, or "staged," 
ratings for separate periods of time, based on the facts 
found, must be considered.  Fenderson v. West, 12 Vet. App. 
119 (1999).  In this case, the RO has not assigned separate 
staged ratings for the veteran's service-connected hearing 
loss.  

Additionally, the Board finds that the veteran was not 
prejudiced by the RO's referring to his claim as an 
"increased rating" when the appeal originated with an 
original claim for compensation benefits.  In both the 
original rating decision in August 1995 and subsequent rating 
decisions, the RO addressed all of the evidence of record.  
Thus, the veteran was not harmed by the absence of a 
"staged" rating.  See Fenderson v. West, 12 Vet. App. 119.  

The Board also notes that changes have been made to the 
section of the VA Schedule for Rating Disabilities dealing 
with evaluation of hearing impairment, effective June 10, 
1999.  64 Fed. Reg. 25202 (1999) (to be codified at 38 C.F.R. 
§§ 4.85-4.87).  The Board also finds that essentially no 
substantive changes affecting the veteran's claim were made.  
Therefore, to remand this issue for additional review by the 
RO would serve no useful purpose and only delay a final 
decision on the veteran's claim. 

Disability ratings are based on schedular requirements which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Evaluations 
for hearing impairment range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000 and 4000 cycles per second.  To evaluate the 
degree of disability from bilateral defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. Part 4, Diagnostic 
Codes 6100-6110; 38 C.F.R. Part 4, Diagnostic Code 6100 
(1998); 64 Fed. Reg. 25202 (1999) (to be codified at 
38 C.F.R. §§ 4.85-4.87).

The Board finds that the most probative evidence in 
determining the severity of the veteran's service-connected 
bilateral hearing loss disability are the results of a VA 
audiological examination performed in January 1997.  That 
examination was performed in connection with the current 
claim and addressed all the rating criteria.  At that 
examination, the average pure tone threshold at 1,000, 2,000, 
3,000 and 4,000 hertz was 50 decibels in the right ear and 43 
decibels in the left ear.  His speech discrimination ability 
was 94 percent in both ears.  Where the pure tone threshold 
average in one ear is 50 decibels with speech recognition 
ability of 94 percent (level I) and, in the other ear, the 
pure tone threshold average is 43 with speech recognition of 
94 percent (level I), a noncompensable evaluation is assigned 
for the veteran's bilateral hearing loss.  

In a letter dated in August 1997, the veteran related that he 
scored a 88 percent in the right ear and a 86 percent in the 
left ear on the speech recognition test at the January 1997 
VA examination with a subsequent score of 94 percent in both 
ears.  Review of the January 1997 examination report does not 
disclose why the veteran believes his speech recognition 
ability was 88 percent in the right ear and 86 percent in the 
left ear.  However, even assuming that those were the results 
of the January 1997 VA audiological examination, where the 
pure tone threshold average in one ear is 50 decibels with 
speech recognition ability of 88 percent (level II) and, in 
the other ear, the pure tone threshold average is 43 with 
speech recognition of 86 percent (level II), a noncompensable 
evaluation is still warranted for bilateral hearing loss.  

The veteran also reported that he was examined by a doctor in 
December 1996.  According to the veteran, a test administered 
by that doctor showed a loss of 30, 55, and 85 decibels at 
2,000, 3,000 and 4,000 hertz, in the left ear and 40, 55, and 
75 at 2,000, 3,000 and 4,000 hertz, in the right ear.  He 
added that that test also revealed a score of 88 percent for 
comprehension for the right ear and 92 percent for 
comprehension for the left ear.  While the report of the 
December 1996 test is not of record and the veteran did not 
provide pure tone thresholds at 1,000 hertz , the Board notes 
that where the pure tone threshold average in one ear is 43 
decibels with speech recognition ability of 88 percent or 92 
percent (levels II or I, respectively), a noncompensable 
evaluation is still warranted for bilateral hearing loss.  38 
C.F.R. Part 4, Diagnostic Code 6100 (1998); 64 Fed. Reg. 
25202 (1999) (to be codified at 38 C.F.R. §§ 4.85-4.87).  

While the veteran contends that his defective hearing is 
worse than that reflected by a noncompenable rating, a 
schedular compensable evaluation for that disability is not 
warranted.  Disability ratings for hearing impairment are 
derived by a mechanical application of the numeric 
designations assigned after audiometric evaluations are 
rendered; and the most probative evidence in evaluating the 
veteran's bilateral hearing impairment, the results of the 
January 1997 VA audiological examination, shows that the 
criteria for a compensable rating are not met.  38 C.F.R. 
§ 4.7, Part 4, Diagnostic Code 6100.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992). 

Finally, when after consideration of all evidence and 
material of record, there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving such matter shall be given 
to the claimant.  38 U.S.C.A. § 5107(b).  However, for the 
reasons discussed above, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for entitlement to a compensable evaluation for bilateral 
hearing loss.  







ORDER

The appeal is denied.  `



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

